DETAILED ACTION
Examiner acknowledges receipt of Applicant’s preliminary amendment, received 25 October 2019; which amends the specification and claims 4 and 7.  Claims 1-9 are pending in this application.
Acknowledgment is made of Applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Examiner acknowledges receipt of Applicant’s information disclosure statement, received 25 October 2019, with accompanying reference copies.  This submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, it has been taken into consideration for this Office action.
Examiner acknowledges receipt of Applicant’s formal drawings, received 25 October 2019.  These drawings are acceptable.
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.  See MPEP §717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP §2159.  See MPEP §2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA .  A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-9 are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claims 1, 5-9, 13-15 and 19 of co-pending Application No. 16/964821 (now U.S. Patent Application Publication No. 2021/0063983).  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter claimed in the instant application is fully disclosed in the co-pending application and is covered by the co-pending application since the co-pending application and the instant application are claiming common subject matter.  The only distinctions are the claimed building limitations of the co-pending application, which are not instantly claimed.   In that regard, it would have been obvious to one having ordinary skill in the art at the time the invention was made to omit such building limitations, since it has been held that omission of an element and its function in a combination where the remaining elements perform the same functions as before involves only routine skill in the art.  In re Karlson, 136 USPQ 184.
This is a provisional non-statutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
The following is a quotation of 35 U.S.C. §112(b):
(b)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. §112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 1, the phrases predicted lower overall energy cost and predicted higher overall energy cost have no clear context nor functional antecedence within the instant claim language, are unclear and indefinite with regard to what they refer to, and are not clearly defined within the instant claim language.  Also, the phrases lower overall and higher overall are deemed to be relative terms which render the claim indefinite, since they are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, there is no clear and proper antecedent basis for the parameter (line 13 of the claim), since both a parameter of the electricity supply (line 3 of the claim) and a parameter of the supply (line 11 of the claim) have previously been presented.
input capacity though normal demands is grammatically awkward, unclear and indefinite with regard to its meaning.  Also, the phrases normal demands and off-load excess power have no clear context nor functional antecedence within the instant claim language, are unclear and indefinite with regard to what they refer to, and are not clearly defined within the instant claim language.  Also, the terms normal and excess are deemed to be relative terms which render the claim indefinite, since they are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In addition, there is no clear and proper antecedent basis for the grid.
In claims 4 and 7, there is no clear and proper antecedent basis for the parameter, since both a parameter of the electricity supply (line 3 of claim 1) and a parameter of the supply (line 11 of claim 1) have previously been presented.
The remainder of the claims are rejected as necessarily incorporating the above-noted ambiguities of their parent claims.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2 and 4 are rejected under 35 U.S.C. §102(a)(1), as being anticipated by Drees et al. (WO/2017/062896; cited by Applicant).
As per claim 1, Drees et al. teaches the instantly claimed method of managing energy in an energy consuming and storage system used for ventilating, heating and/or cooling a space, said system being connected to an electric supply (para[0003, 0059-0060]), comprises: measuring a parameter of the electricity supply (para[0294, 0319, 0336]); measuring over a period of time the energy consumption against time of the system and storing the measurements taken (para[0055, 0093, 0095, 0121, 0126, 0148]); measuring over a period of time the energy stored against time in the system and storing the measurements taken (para[0007, 0015, 0158, 0454]); using the measurements of energy consumption and energy stored to derive a base net energy need for the system (para[0152], resource demand is met; para[0350], midpoint b around which controller performs frequency regulation); using the base net energy need to demand energy from an electrical supply at times of predicted lower overall energy cost and storing the energy demanded to supply the system with energy at times of predicted higher overall energy cost (para[0008, 0021, 0093-0096, 0110, 0120, 0134-0135, 0149-0150, 0158, 0275]); increasing the energy taken from the electric supply and storing it when a parameter of the supply is above a pre-set maximum indicating that there is more energy in the electric supply that can be consumed and reducing taking energy from the electric supply when the parameter of the supply falls below a pre-set minimum indicating high demand for electric energy (para[0252-0253, 0268, 0319-0327, 0332-0340]).
As per claim 2 Drees et al. teaches the instantly claimed controlling a ventilating, heating and/or cooling asset, the asset having an energy store (para[0005, 0060, 0107-0108, 0276]).
As per claim 4, Drees et al. teaches that the instantly claimed parameter is frequency (para[0272, 0294, 0319, 0336]).
The following is a quotation of 35 U.S.C. §103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5 and 6 are rejected under 35 U.S.C. §103, as being obvious over Drees et al. (WO 2017/062896), as applied to claims 1, 2 and 4 above, further in the view of the following.
As per claim 3, Drees et al. further teaches that the instantly claimed asset is limited to receive a …% of its input capacity though normal demands, the other … being available to the grid to off-load excess power when the parameter measured by the system exceeds a pre-set maximum (para[0114]).  However, although Drees et al. teaches that such a constraint is variable, Drees et al. does not specify that the ratio is specifically 50%, as instantly claimed.  In this regard, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired percentage, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
As per claims 5 and 6, Drees et al. does not teach that the instantly claimed pre-set maximum/minimum is 1% above/below the nominal frequency.  However, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired percentage as a routine matter of design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch
Claims 7-9 are rejected under 35 U.S.C. §103 as obvious over Drees et al. (WO 2017/062896), as applied to claim 4 above, further in the view of the Kearns et al. (U.S. Patent Application Publication No. 2014/0070756; cited by Applicant).
As per claim 7, although Drees et al. teaches Applicant’s invention substantially as instantly claimed, and further teaches measuring of grid voltage (para[0260, 0336]), Drees et al. does not specifically teach that the instantly claimed parameter is voltage, for the operations performed during the last five lines of claim 1.  However, Kearns et al. teaches that using voltage control instead of frequency control was an alternative which was well-known in the art (para[0079]).  It would have been obvious to one having ordinary skill in the art, at the time the instant invention was filed, to utilize voltage instead of frequency in the system of, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
As per claims 8 and 9, Drees et al. does not teach that the instantly claimed pre-set maximum/minimum is 1% above/below the nominal frequency.  However, it would have been obvious to one having ordinary skill in the art, at the time the invention was filed to select any desired percentage as a routine matter of design choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art  (In re Aller, 105 USPQ 233), and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. §102(b)(2)(C) for any potential 35 U.S.C. §102(a)(2) prior art against the later invention.
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicant is advised to carefully review the cited art, as evidence of the state of the art, in preparation for responding to this Office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M.N. VON BUHR whose telephone number is (571)272-3755.  The examiner can normally be reached on Monday, Wednesday and Thursday (9am-5pm, ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del Mar Perez-Velez can be reached on 571-270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/ PrivatePair.   Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/M.N. Von Buhr/Primary Examiner, Art Unit 2117                                                                                                                                                                                                        

MNVB
3/26/21